January 25, 2008


Mr. Ronald Ray Wilson
316 West 12th Street, Suite 307
Austin, TX 78701



Honorable Phil Wilson
1100 Congress Ave., Rm. E.8
Austin, TX 78701
Ms. Beverly Kaufman
Harris County Clerk
201 Caroline, 4th Fl.
Houston, TX 77002


Mr. Hugh L. Brady
Box 13132, Capital Station
Austin, TX 78711

RE:   Case Number:  08-0057
      Court of Appeals Number:  01-08-00031-CV
      Trial Court Number:

Style:      IN RE  LARHONDA TORRY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  Pursuant to Texas Rule of  Appellate
Procedure 52.8(c), without hearing oral argument,  the  Court  conditionally
grants the petition for writ of mandamus.  The Motion for  Temporary  Relief
is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. M. Karinne         |
|   |McCullough             |